16‐4063‐cr 
United States v. Brooks 
 
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                                        

                                           August Term 2017 

               (Submitted: December 13, 2017                   Decided: May 2, 2018) 

                                          Docket No. 16‐4063‐cr 
                                                                        

                                       UNITED STATES OF AMERICA,  
                                                               Appellee, 
 
                                                ‐ against ‐ 
                                                      
                               JAMAAL BROOKS, also known as Marley,    
                                                                Defendant‐Appellant. 
                                                                       

                     ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                         FOR THE SOUTHERN DISTRICT OF NEW YORK 

                                                                        
 
Before: 
                       PARKER, LYNCH, AND CHIN, Circuit Judges. 
                                            
                 Appeal from a judgment of revocation of supervised release of the 

United States District Court for the Southern District of New York (Kaplan, J.), 

sentencing defendant‐appellant, upon his guilty plea, to one year in prison 

followed by a life term of supervised release.  Defendant‐appellant contends that 
his lifetime sentence of supervised release is substantively and procedurally 

unreasonable. 

             VACATED IN PART AND REMANDED. 
                                                         
                         
                          Timothy V. Capozzi, Sarah Kathleen Eddy, Anna  
                              Skotko, Assistant United States Attorneys, for 
                              Geoffrey S. Berman, United States Attorney for 
                              the Southern District of New York, New York, 
                              New York, for Appellee. 
                         
                        Kafahni Nkrumah, Nkrumah Law PLLC, New York,  
                              New York, for Defendant‐Appellant.  
                                                  

PER CURIAM: 

             In this case, defendant‐appellant Jamaal Brooks pleaded guilty to 

distributing and possessing with intent to distribute cocaine and heroin.  He was 

sentenced to 30 monthsʹ imprisonment and three yearsʹ supervised release.  

             After he completed his prison sentence and began serving his term 

of supervised release, Brooks repeatedly tested positive for drugs and failed to 

report for scheduled drug testing.  He eventually pleaded guilty to violating the 

terms of his supervised release and was sentenced to one year in prison followed 

by a life term of supervised release.  




                                          ‐ 2 ‐ 
 
             Brooks now appeals, challenging the district courtʹs imposition of 

lifetime supervised release as substantively and procedurally unreasonable.  For 

the reasons set forth below, we vacate the sentence in part and remand for 

further proceedings. 

                                  BACKGROUND 

    A.    Original Offense 

             On June 3, 2013, Brooks pleaded guilty to distributing and 

possessing with intent to distribute cocaine and heroin in violation of 21 U.S.C. 

§§ 812, 841(a)(1), and 18 U.S.C. § 2, a Class C felony.  Brooks faced a statutory 

maximum of 20 yearsʹ imprisonment and a mandatory minimum of three yearsʹ 

supervised release.  21 U.S.C. § 841(b)(1)(C).   

             Brooks was sentenced on January 16, 2014.  He had a Total Offense 

Level of 13 and criminal history category of IV.  In the presentence report 

(ʺPSRʺ), the Probation Office calculated a Guidelines range of imprisonment of 24 

to 30 months, and recommended that Brooks receive a Guidelines sentence of 30 

monthsʹ imprisonment.  The Probation Office also recommended that Brooks 

receive three yearsʹ supervised release.  




                                         ‐ 3 ‐ 
 
             The district court sentenced Brooks to 30 monthsʹ imprisonment and 

three yearsʹ supervised release.  Judgment was entered February 20, 2014.  

    B.   Violations of Supervised Release 

             Brooks was discharged from custody on January 24, 2015.  He began 

to test positive for marijuana approximately two weeks later.  After three 

positive test results, the Probation Office referred Brooks to an outpatient drug 

treatment program.  On May 13, 2015, however, Brooks was arrested and 

charged in state court with possessing marijuana and a scale bearing cocaine 

residue.  On July 8, 2015, he was arrested again and charged with aggravated 

unlicensed operation of a motor vehicle.  

             On June 29, 2016, the Probation Office filed a violation report with 

the district court alleging that Brooks had violated the terms of his supervised 

release on at least ten occasions.  Following Brooksʹs arraignment on July 19, 

2016, the district court granted adjournments at defense counselʹs request, in part 

to allow for the resolution of the state case underlying certain specifications, and 

also to provide Brooks with additional time to participate in treatment for his 

drug addiction.  




                                        ‐ 4 ‐ 
 
             On October 19, 2016, Brooks pleaded guilty to three of ten 

specifications of Grade C violations of the terms of his supervised release ‐‐ 

Specifications 5, 6, and 7 ‐‐ which consisted of the use of a controlled substance, 

marijuana, on 14 specified dates; the use of a controlled substance, cocaine, on 

one specified date; and the failure to report for scheduled drug testing on six 

specified dates.   

             At the final revocation hearing, defense counsel noted Brooksʹs 

ʺserious drug problemʺ as a ʺhuge underlying factor and contributing factorʺ to 

his repeated violations of supervised release, for which counsel acknowledged 

Brooks still needed ʺsome assistance.ʺ  App. 19‐20.   

             Upon revocation, Brooks faced a maximum statutory sentence of 

two yearsʹ imprisonment.  See 18 U.S.C. § 3583(e)(3).  Although Brooksʹs original 

offense was subject to a Guidelines range, his revocation sentence was not.  See 

U.S. Sentencing Guidelines Manual, Ch. 7, Pt. A.  The Guidelines policy 

statements for revocation, however, recommended a range of 6 to 12 monthsʹ 

imprisonment for defendants like Brooks with a criminal history category of IV 

and Grade C violations of supervised release.  U.S.S.G. § 7B1.4(a) (2012).  As for 

an additional term of supervised release, the violation report explained that: 



                                         ‐ 5 ‐ 
 
            Pursuant to 18 USC 3583(h), if a term of supervised release 
            is revoked and the term of imprisonment is imposed, 
            supervised release not to exceed life can be reimposed as 
            authorized under the original offense, 21 USC 846, 
            841(a)(1), 841(b)(1)(C), less any term of imprisonment that 
            was imposed upon revocation of supervised release. 
             
Violation Report at 6. 
 
            The Probation Office recommended a revocation sentence of 12 

monthsʹ imprisonment, but did not recommend a specific term of supervised 

release.  At sentencing, the Government asked the court to impose a ʺguidelines 

range sentence in the upper endʺ as ʺappropriate and no more than necessary.ʺ  

App. 25.  The Government did not request a specific term of supervised release.  

             On November 10, 2015, the district court sentenced Brooks to 12 

monthsʹ imprisonment and a life term of supervised release.  In imposing its 

sentence, the district court stated that the court, the Probation Office, and the 

Government had given Brooks ʺchance after chance after chance,ʺ and Brooks 

had not ʺbeen able to muster the strength of character . . . to take advantage of 

the opportunities.ʺ  App. 26.  The district court acknowledged Brooksʹs addiction 

as ʺbeyond [his] controlʺ but credited the Probation Officeʹs exceptional efforts to 

assist him with that problem, noting that the court ʺha[d] not seen anything like 

it in any other case.ʺ  App. 25‐26.   

                                         ‐ 6 ‐ 
 
             Additionally, as Brooks had expressed at sentencing his hope to 

ʺreally get some help for [him]self,ʺ the district court advised Brooks that the life 

term of supervised release was meant to provide him with ongoing access to 

services and the Probation Office, ʺfor as long as it is useful,ʺ to assist with his 

transition to the community and treat his addiction.  App. 21, 27.   

             This appeal followed.   

                                    DISCUSSION  

    A.    Supervised Release 

             Section 3553 provides the framework for sentencing decisions, 

including the imposition of supervised release.  United States v. Burden, 860 F.3d 

45, 56 (2d Cir. 2017).  Section 3553(a) requires the district court, in imposing a 

sentence, to consider, inter alia, ʺthe need for the sentence imposed . . . to reflect 

the seriousness of the offense, to promote respect for the law, and to provide just 

punishment for the offense.ʺ  18 U.S.C. § 3553(a)(2)(A).  Section 3583(c) governs 

the imposition of supervised release and ʺspecifically does not require the district 

court to consider the factors listed in § 3553(a)(2)(A), all of which go to the 

seriousness of the defendantʹs offense.ʺ  Burden, 860 F.3d at 56.  Because 

ʺsupervised release is not, fundamentally, part of the punishment,ʺ United States 



                                          ‐ 7 ‐ 
 
v. Aldeen, 792 F.3d 247, 252 (2d Cir. 2015), the omission of the § 3553(a)(2)(A) 

factors accords with the purpose of supervised release, which is to ʺfulfill[ ] 

rehabilitative ends, distinct from those served by incarceration,ʺ United States v. 

Johnson, 529 U.S. 53, 59 (2000); see also United States v. Granderson, 511 U.S. 39, 50 

(1994) (ʺSupervised release . . . is not a punishment in lieu of incarceration.ʺ).   

             In imposing a term of supervised release, the district court is 

required to consider, among other factors, ʺthe nature and circumstances of the 

offense and the history and characteristics of the defendant,ʺ 18 U.S.C. § 

3553(a)(1); the need for the sentence imposed to ʺprotect the public from further 

crimes of the defendantʺ and ʺprovide the defendant with needed . . . training, 

medical care, or other correctional treatment,ʺ 18 U.S.C. § 3553(a)(2)(C)‐(D); ʺthe 

applicable guidelines or policy statements issued by the Sentencing 

Commission,ʺ 18 U.S.C. § 3553(a)(4)(B); and ʺthe need to avoid unwarranted 

sentence disparities among defendants with similar records who have been 

found guilty of similar conduct,ʺ 18 U.S.C. § 3553(a)(6).   

             Section 3583(b) sets forth the maximum terms of supervised release 

a court may impose, unless a statute ʺotherwise provide[s]ʺ a different term.  18 

U.S.C. § 3583(b)(2); see United States v. Mora, 22 F.3d 409, 412 (2d Cir. 1994).  For a 



                                          ‐ 8 ‐ 
 
Class C felony, the statutory maximum term of supervised release is three years.  

18 U.S.C. § 3583(b).  As discussed above, however, Brooksʹs offense statute 

provided a mandatory minimum of three yearsʹ supervised release.  See 21 U.S.C. 

§ 841(b)(1)(C).  We have interpreted the presence of a mandatory minimum term 

in 18 U.S.C. § 841(b), without a maximum, to allow the district court to impose 

up to lifetime supervised release notwithstanding the limits of section 3583(b).  

See United States v. Cassesse, 685 F.3d 186, 189 (2d Cir. 2012); Mora, 22 F.3d at 412.  

                The Sentencing Commission has promulgated Guidelines for 

supervised release.  See U.S.S.G. § 5D1.2.  For a Class C felony, the Guidelines 

recommend a term of at least one year but no more than three years.  U.S.S.G.  

§ 5D1.2(a)(2).  Brooksʹs applicable Guidelines range was also three yearsʹ 

supervised release, the mandatory minimum for his offense.  See U.S.S.G.  

§ 5D1.2, cmt. 6 (explaining how a statutorily required minimum term of 

supervised release affects the term of supervised release provided by the 

guidelines). 

    B.    Revocation of Supervised Release 

                Sentencing for violations of supervised release is governed by 18 

U.S.C. § 3583.  When a defendant violates the terms of his supervised release, the 



                                          ‐ 9 ‐ 
 
district court may revoke a term of supervised release, and require the defendant 

to serve a term of imprisonment.  18 U.S.C. § 3583(e)(3).  Upon revocation, the 

district court may not impose a term of imprisonment greater than the statutory 

maximum terms set forth in 18 U.S.C. § 3583(e)(3).  If the underlying offense that 

led to the supervised release term was a Class C felony, the maximum is two 

yearsʹ imprisonment.  18 U.S.C. § 3583(e)(3).   

             The Sentencing Commission has only issued policy statements for 

terms of imprisonment after revocation, which classify violations, U.S.S.G. § 

7B1.3, and recommend applicable sentencing ranges, U.S.S.G. § 7B1.4.  As noted 

above, for Brooksʹs violations, the applicable range was 6 to 12 monthsʹ 

imprisonment, with a statutory maximum of two years.  U.S.S.G. § 7B1.4(a). 

             After revoking a defendantʹs supervised release, the district court is 

also authorized to impose an additional term of supervised release that does not 

exceed the maximum term authorized by the underlying offense.  18 U.S.C.  

§ 3583(h).1  The district court is required to consider the same set of factors as 


                                                 
1           The revocation statute was originally silent on the question of whether a 
renewed term of supervised release may be imposed in addition to a prison term.  See 
Cassesse, 685 F.3d at 189.  In 1994, Congress amended the provisions to provide 
explicitly that a renewed term of supervised release may be imposed for a supervised 
release violation.  See Violent Crime Control and Law Enforcement Act of 1994, Pub. L. 
No. 103‐322, § 110505, 108 Stat. 1796, 2017, codified at 18 U.S.C. § 3583(h).   
                                         ‐ 10 ‐ 
 
those it must consider when imposing supervised release for the underlying 

offense.  See Burden, 860 F.3d at 56 (ʺLike 18 U.S.C. § 3583(c), § 3583(e) omits  

§ 3553(a)(2)(A) from the list of § 3553(a) factors that courts are instructed to 

consider in . . . revoking supervised release.ʺ).   

             The Sentencing Commission has not issued separate policy 

statements for terms of supervised release upon revocation.  See U.S.S.G.  

§ 7B1.3(g)(2) (providing only that a court may impose new term of supervised 

that ʺshall not exceed the term of supervised release authorized by statuteʺ for 

the underlying offense).  As discussed above, Brooksʹs offense statute authorized 

up to lifetime supervised release upon revocation. 

    C.    Sentencing Review 

             Brooks challenges the substantive and procedural reasonableness of 

his sentence.  We review the reasonableness of a sentence under a ʺdeferential 

abuse‐of‐discretion standard.ʺ  Aldeen, 792 F.3d at 251 (quoting Gall v. United 

States, 552 U.S. 38, 41 (2007)).  Sentences for violations of supervised release are 

reviewed under ʺthe same standard as for sentencing generally: whether the 

sentence imposed is reasonable.ʺ  United States v. McNeil, 415 F.3d 273, 277 (2d 

Cir. 2005); see also United States v. Hargrove, 497 F.3d 256, 260 (2d Cir. 2007) (ʺ[T]he 



                                          ‐ 11 ‐ 
 
standard of review that we use to evaluate a sentence pursuant to a policy 

statement . . . [is] simply one of ʹreasonableness,ʹ the latter being the same 

standard of review for all sentences.ʺ).   

             District judges are given considerable discretion in fashioning the 

proper sentence for criminal defendants.  Cavera, 550 F.3d at 188.  This discretion 

extends to sentences imposed for violations of supervised release, including the 

imposition of additional terms of supervised release.  See Aldeen, 792 F.3d at 251‐

52. 

              Still, supervised release is itself a serious sanction that imposes 

significant limitations on a defendantʹs liberty.  See United States v. Reyes, 283 F.3d 

446, 461 (2d Cir. 2002) (the imposition of supervised release requires a defendant 

to ʺcomply with certain conditions, enforced by federal probation officers, or face 

further penal sanctionsʺ); United States v. Myers, 426 F.3d 117, 124 (2d Cir. 2005) 

(holding that a district courtʹs broad discretion to tailor conditions of supervised 

release is not ʺuntrammelledʺ in light of a defendantʹs liberty interests).   

             A lifetime of supervised release is an extreme and unusual remedy. 

See U.S. Sentencing Commʹn, Federal Offenders Sentenced to Supervised Release 

58‐60 (2010) (fewer than one percent of federal defendants sentenced between 



                                         ‐ 12 ‐ 
 
fiscal years 2005‐09 received a lifetime term of supervised release).  It indefinitely 

subjects a defendant to the possibility of imprisonment for violating its terms.  

See United States v. C.R., 296 F.R.D. 131, 135 (E.D.N.Y. 2013) (rejecting 

governmentʹs request for lifetime supervised release ʺas too severe [and] 

inhibitory of rehabilitationʺ in a distribution of child pornography case, and 

instead imposing a sentence of five yearsʹ supervised release).   

                 A lifetime of supervised release is also, to some degree, at odds with 

the rehabilitative purpose of supervised release, as it presumes that the need for 

supervision will never end and that the defendant is essentially incorrigible.  See 

Johnson, 529 U.S. at 59 (ʺCongress intended supervised release to assist 

individuals in their transition to community life.ʺ).  Accordingly, the severity of a 

life sentence of supervised release justifies a closer look at the district courtʹs 

decision to impose such a sentence.  We have previously recognized this 

principle.  See Mora, 22 F.3d at 413‐14; United States v. Stevens, 192 F.3d 263 (2d 

Cir. 1999).   

                 In both Mora and Stevens, we reviewed the imposition of life terms 

of supervised release for reasonableness, that is, ʺwhether the departure [from 

the Guidelines and general statute maximum for supervised release] [was] 



                                           ‐ 13 ‐ 
 
reasonable in light of the justification given,ʺ Mora, 22 F.3d at 413 (quoting United 

States v. Campbell, 967 F.2d 20, 27 (2d Cir. 1992) (emphasis added)); Stevens, 192 

F.3d at 267.  Although Mora and Stevens were in the pre‐Booker era of mandatory 

guideline sentencing and involved sentences for new criminal offenses 

committed while the defendants were on release,2 we also review for 

reasonableness in a revocation setting.  See Aldeen, 792 F.3d at 253 (ʺThe standard 

of review on the appeal of a sentence for violation of supervised release is . . . 

whether the sentence imposed is reasonable.ʺ (citation and internal quotation 

marks omitted)). 

              In Mora, we reversed the district courtʹs sentence of lifetime 

supervised release for a defendant who violated the terms of her supervised 

release for a drug trafficking offense by engaging in further drug trafficking, for 

which she pled guilty to possession of heroin with intent to distribute, a Class B 

felony.  22 F.3d at 411.   




                                                 
2           The Sentencing Commission has provided, by policy statement, that where a 
defendant is convicted of a criminal charge that also is a basis of the violation of 
supervised release, the policy statements do not purport to provide the appropriate 
sanction for the criminal charge itself.  The appropriate sentence on any new criminal 
conviction should be a separate determination.  U.S. Sentencing Guidelines Manual  
§ 7B1.1, cmt. 1. 
                                          ‐ 14 ‐ 
 
             Although the general statute and Guidelines provided a five‐year 

maximum period of supervised release for Class B felonies, Moraʹs offense 

statute required a term of at least four years.  See id. at 411‐13.  We held that by 

providing a mandatory minimum term of supervised release with no specified 

maximum, the offense statute authorized the district court to impose up to a life 

term of supervised release.  Id. at 412.  Nevertheless, we found that the 

magnitude of the departure in Moraʹs case from the general statute and 

Guidelines maximum of five yearsʹ supervised release for Class B felonies was 

unreasonable under the circumstances.  Id. at 414.   

             In reversing the sentence, we emphasized that in imposing a term of 

supervised release, district courts are required to consider, among other factors, 

ʺthe need to avoid unwarranted sentencing disparities among defendants with 

similar records who have been found guilty of similar conduct,ʺ 18 U.S.C.  

§ 3553(a)(6), and found that ʺ[i]t is difficult to understand why a life term of 

supervised release is reasonable for a defendant who is no different from any 

other recidivist,ʺ  Mora, 22 F.3d at 414; see also Stevens, 192 F.3d at 267‐78 

(reversing district courtʹs sentence of lifetime supervised release based on finding 

that defendant convicted of heroin possession had committed perjury and 



                                          ‐ 15 ‐ 
 
exhibited antisocial behavior, because district court did not ʺsufficiently 

distinguish this defendant from any other recidivist who has committed perjury 

at trialʺ). 

    D.         Application 

                 As in Mora, Brooksʹs offense statute permitted the district court to 

impose up to a life term of supervised release. See 21 U.S.C. § 841(b)(1)(C); Mora, 

222 F.3d at 412.  For the court to do so, however, there had to be a significant 

justification to support the severity of that sentence or conduct that distinguished 

Brooks from similar recidivists.  See United States v. Chartier, 933 F.2d 111, 117 (2d 

Cir. 1991), abrogated on other grounds by United States v. Hargrett, 156 F.3d 447, 449‐

51 (2d Cir. 1998) (ʺThough a sentencing judge retains discretion . . . he must 

demonstrate that he has thoughtfully discharged his statutory obligation [under 

§ 3553(c)], with a degree of care appropriate to the severity of the punishment 

ultimately selected.ʺ); see also 18 U.S.C. § 3553(a)(6) (in determining the length of 

the term of supervised release upon revocation, a court is required to ʺconsider 

the need to avoid unwarranted sentencing disparities among defendants with 

similar recordsʺ).  Neither are present on this record. 




                                            ‐ 16 ‐ 
 
              The district court advised Brooks that it was imposing a life term of 

supervised release in part because he had already received ʺchance after chance 

after chance,ʺ but failed to ʺmuster the strength of characterʺ to take advantage of 

the multiple opportunities he had received.  App. 26.  Because ʺa court may not 

take account of retribution (the first purpose listed in § 3553(a)(2)) when 

imposing a term of supervised release,ʺ Tapia v. United States, 564 U.S. 319, 326 

(2011), including when imposing a term of supervised release upon revocation, 

18 U.S.C. § 3583(e), this justification alone cannot support Brooksʹs lifetime 

sentence.  See Burden, 860 F.3d at 57 (reversing lifetime supervised release 

because sentence was ʺdriven largely by the past seriousnessʺ of the crimes and a 

ʺretributive rationale cannot support the lifetime sentences of supervised release 

imposedʺ). 

              The district court also explained that a life term of supervised 

release was intended to provide Brooks with resources to treat his drug addiction 

for ʺas long as it is usefulʺ to him.  App. 31.  This reason accords with the 

purpose of supervised release.  See also 18 U.S.C. § 3553(a)(2)(D) (the court shall 

consider the need to ʺprovide the defendant with needed educational or 




                                         ‐ 17 ‐ 
 
vocational training, medical care, or other correctional treatment in the most 

effective mannerʺ).   

             Nevertheless, on this record, Brooksʹs conduct is not distinguishable 

from that of many other recidivist defendants in his position struggling with 

drug addiction.  Brooksʹs violations of supervised release center on a drug habit 

that he has been unable, thus far, to kick.  Unfortunately, cases are legion in 

which offenders with repeated drug violations or other recidivism problems are 

sentenced to far shorter terms of supervised release.  See, e.g., Hargrove, 497 F.3d 

at 257‐58 (affirming a one‐year sentence with no additional term of supervised 

release upon revocation of defendantʹs supervised release for repeated cocaine 

use before and after drug treatment); United States v. Ilayayev, 800 F. Supp. 2d 417, 

451‐52 (E.D.N.Y. 2011) (sentencing a defendant to one day in custody followed 

by new term of two yearsʹ supervised release upon revocation for four violations 

of supervised release related to use of PCP, cocaine, heroin, and other drugs).  

             In contrast, cases in which life terms of supervised release have been 

affirmed have typically involved child pornography or violent crimes.  See, e.g., 

U.S. Sentencing Commʹn, Federal Offenders Sentenced to Supervised Release, 58‐

59 (the ʺoverwhelming majorityʺ ‐‐ more than 95 percent ‐‐ of those who received 



                                        ‐ 18 ‐ 
 
lifetime supervised release between 2005‐09 were convicted of sex offenses); see 

also United States v. Wright, 747 F.3d 399, 404 (6th Cir. 2014) (affirming district 

courtʹs sentence of lifetime supervised release for defendant who pled guilty to 

conspiracy and attempt to use weapon of mass destruction); United States v. 

Asalati, 615 F.3d 1001, 1007 (8th Cir. 2010) (affirming life term of supervised 

release for defendant whose ʺparticipation in a violent assault demonstrates a 

continued and escalating danger to the publicʺ); United States v. Hayes, 445 F.3d 

536, 537 (2d Cir. 2006) (affirming lifetime supervised release sentence for 

defendant convicted of distributing child pornography, and citing congressional 

findings recommending lifetime supervised release for sex offenses because of 

studies demonstrating high rates of recidivism of sex offenders). 

             We are therefore not persuaded that the imposition of a life term of 

supervised release ‐‐ upon Brooksʹs first revocation ‐‐ is reasonable in light of the 

justifications given by the district court.  Cf. Cassesse, 685 F.3d at 187, 193 

(upholding lifetime supervised release where court adequately explained 

reasoning and defendant had been convicted of new criminal offenses multiple 

times while on supervised release).  Given the non‐violent nature of Brooksʹs 

violations and the difficulty faced by so many offenders in controlling addiction, 



                                          ‐ 19 ‐ 
 
we conclude that his behavior was not so extreme or unusual as to justify a life 

term of supervised release.  See United States v. Ahuja, 936 F.2d 85, 89 (2d Cir. 

1991) (ʺ[I]n cases where . . . the sentence imposed by the district court strains the 

bounds of reasonableness, remand for resentencing may well be warranted.ʺ).   

             We leave it to the capable and experienced district judge to set a 

term of supervised release consistent with the factors set forth in § 3583(e), that 

will provide Brooks with access to drug treatment and other support and 

resources.  We hold only that, at this time, on this record, a life term of 

supervised release is not warranted. 

                                CONCLUSION 
                                           
             The judgment of the district court is VACATED IN PART and the 

case is REMANDED for further proceedings. 




                                         ‐ 20 ‐